
	
		I
		112th CONGRESS
		2d Session
		H. R. 5187
		IN THE HOUSE OF REPRESENTATIVES
		
			April 27, 2012
			Mr. Markey (for
			 himself, Mr. Waxman,
			 Mr. Blumenauer,
			 Mr. Larson of Connecticut, and
			 Mr. Pascrell) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide
		  incentives for clean energy and to repeal fossil fuel subsidies for big oil
		  companies.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Investing to Modernize the
			 Production of American Clean Energy and Technology Act of
			 2012 or as the IMPACT Act of 2012.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Clean energy incentives
					Subtitle A—Renewable energy
					Sec. 101. Extension of renewable energy credits.
					Sec. 102. Extension of election of investment tax credit in
				lieu of production credit.
					Sec. 103. Extension of grants for specified energy property in
				lieu of tax credits.
					Sec. 104. Extension of qualifying advanced energy project
				credit.
					Sec. 105. Extension of credit for energy-efficient new
				homes.
					Sec. 106. Extension of credit for energy-efficient
				appliances.
					Subtitle B—Electric, natural gas, and hydrogen
				vehicles
					Sec. 111. Increase and expansion of credit for qualified
				plug-in electric drive motor vehicles.
					Sec. 112. Extension of new qualified alternative fuel motor
				vehicle credit for heavy natural gas vehicles.
					Sec. 113. Modification of credit for alternative fuel vehicle
				refueling property for vehicles powered by electricity, natural gas, or
				hydrogen.
					Sec. 114. Electric, natural gas, and hydrogen vehicle refueling
				property tax credit bonds.
					Title II—Repeal of fossil fuel subsidies for big oil
				companies
					Sec. 201. Prohibition on using last-in, first-out accounting
				for major integrated oil companies.
					Sec. 202. Modifications of foreign tax credit rules applicable
				to major integrated oil companies which are dual capacity
				taxpayers.
					Sec. 203. Limitation on section 199 deduction attributable to
				oil, natural gas, or primary products thereof.
					Sec. 204. Limitation on deduction for intangible drilling and
				development costs.
					Sec. 205. Limitation on percentage depletion allowance for oil
				and gas wells.
					Sec. 206. Limitation on deduction for tertiary
				injectants.
				
			IClean
			 energy incentives
			ARenewable
			 energy
				101.Extension of
			 renewable energy credits
					(a)WindParagraph (1) of section 45(d) of the
			 Internal Revenue Code of 1986 is amended by striking January 1,
			 2013 and inserting January 1, 2021.
					(b)Biomass,
			 geothermal, small irrigation, landfill gas, hydropower, marine, and
			 hydrokineticEach of the following provisions of section 45(d) of
			 such Code is amended by striking January 1, 2014 and inserting
			 January 1, 2022:
						(1)Clauses (i) and
			 (ii) of paragraph (2)(A).
						(2)Clauses (i)(I) and
			 (ii) of paragraph (3)(A).
						(3)Paragraph
			 (4).
						(4)Paragraph
			 (6).
						(5)Subparagraphs (A)
			 and (B) of paragraph (9).
						(6)Subparagraph (B)
			 of paragraph (11).
						(c)Early
			 termination in event of Federal renewable electricity
			 requirementSubsection (d) of section 45 of the Internal Revenue
			 Code of 1986 is amended by adding at the end the following new
			 paragraph:
						
							(12)Termination in
				event of Federal renewable electricity requirementNotwithstanding
				any other provision of this section, the term qualified facility
				shall not include any property which is placed in service after the date which
				is 1 year after the date on which the Secretary of Energy makes a public
				declaration that a Federal law is in effect which requires retail electric
				suppliers in the United States to supply minimum and significant amounts of
				electric energy which is generated from renewable sources to customers for
				purposes other than
				resale.
							.
					102.Extension of
			 election of investment tax credit in lieu of production credit
					(a)In
			 generalClause (ii) of
			 section 48(a)(5)(C) of the Internal Revenue Code of 1986 is amended by striking
			 or 2013 and inserting 2013, 2014, 2015, 2016, 2017, 2018,
			 2019, 2020, or 2021.
					(b)Wind
			 facilitiesClause (i) of section 48(a)(5)(C) of the Internal
			 Revenue Code of 1986 is amended by striking Any qualified
			 facility and all that follows and inserting “Any facility which
			 is—
						
							(I)a qualified facility (within the meaning of
				section 45) described in paragraph (1) of section 45(d) if such facility is
				placed in service in 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017,
				2018, 2019, or 2020, or
							(II)a qualifying offshore wind facility, if
				such facility is placed in service in 2009, 2010, 2011, 2012, 2013, 2014, 2015,
				2016, 2017, 2018, 2019, 2020, or
				2021.
							.
					(c)LimitationParagraph
			 5 of section 48(a) of the Internal Revenue Code of 1986 is amended by adding at
			 the end the following new subparagraph:
						
							(E)LimitationThe
				total amount of megawatt capacity for offshore facilities under clause (II) of
				subsection (a)(5)(C) with respect to which credits may be allocated under the
				program shall not exceed 3,000
				megawatts.
							.
					(d)Qualifying
			 offshore wind facilityParagraph (5) of section 48(a) of the
			 Internal Revenue Code of 1986 is further amended by adding at the end the
			 following new subparagraph:
						
							(F)Qualifying
				offshore wind facilityFor purposes of this paragraph—
								(i)In
				generalThe term qualifying offshore wind facility
				means an offshore facility using wind to produce electricity.
								(ii)Offshore
				facilityThe term offshore facility means any
				facility located in the inland navigable waters of the United States, including
				the Great Lakes, or in the coastal waters of the United States, including the
				territorial seas of the United States, the exclusive economic zone of the
				United States, and the Outer Continental Shelf of the United States. For
				purposes of the preceding sentence, the term United States has the
				meaning given in section
				638(1).
								.
					(e)Availability of
			 grants in lieu of tax creditsSubparagraph (A) of section
			 1603(b)(2) of division B of the American Recovery and Reinvestment Act of 2009
			 is amended by inserting or section 48(a)(5) of the Internal Revenue Code
			 of 1986 after subsection (d).
					(f)Effective
			 dateThe amendments made by this section shall apply to
			 facilities placed in service after December 31, 2011.
					103.Extension of
			 grants for specified energy property in lieu of tax credits
					(a)In
			 generalSubsection (a) of
			 section 1603 of division B of the American Recovery and Reinvestment Act of
			 2009 is amended—
						(1)in paragraph (1),
			 by striking or 2011 and inserting 2011, 2012, or
			 2013, and
						(2)in paragraph
			 (2)—
							(A)by striking
			 after 2011 and inserting after 2013, and
							(B)by striking
			 or 2011 and inserting 2011, 2012, or 2013.
							(b)Conforming
			 amendmentSubsection (j) of section 1603 of division B of such
			 Act is amended by striking 2012 and inserting
			 2014.
					104.Extension of
			 qualifying advanced energy project creditParagraph (1) of section 48C(d) of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 subparagraph:
					
						(C)Additional
				limitation amount
							(i)In
				generalThe dollar amount
				under subparagraph (B) is hereby increased by $5,000,000,000.
							(ii)ApplicationsNotwithstanding
				the deadline for submitting applications specified in paragraph (2)(A), an
				applicant for certification with respect to credits allocated pursuant to
				clause (i) may submit an application to the Secretary at such time and in such
				manner as the Secretary may provide.
							(iii)Review,
				redistribution, and reallocationNotwithstanding the deadline for
				review specified in paragraph (4)(A), the Secretary shall review the credits
				allocated pursuant to clause (i) at such time as the Secretary determines
				appropriate.
							.
				105.Extension of
			 credit for energy-efficient new homes
					(a)In
			 generalSubsection (g) of section 45L of the Internal Revenue
			 Code of 1986 is amended by striking December 31, 2011 and
			 inserting December 31, 2012.
					(b)Effective
			 dateThe amendment made by this section shall apply to homes
			 acquired after December 31, 2011.
					106.Extension of
			 credit for energy-efficient appliances
					(a)In
			 generalSection 45M(b) of the Internal Revenue Code of 1986 is
			 amended by striking 2011 each place it appears other than in the
			 provisions specified in subsection (b), and inserting 2011 or
			 2012.
					(b)Provisions
			 specifiedThe provisions of section 45M(b) of the Internal
			 Revenue Code of 1986 specified in this subsection are subparagraph (C) of
			 paragraph (1) and subparagraph (E) of paragraph (2).
					(c)Effective
			 dateThe amendments made by this section shall apply to
			 appliances produced after December 31, 2011.
					BElectric, natural
			 gas, and hydrogen vehicles
				111.Increase and
			 expansion of credit for qualified plug-in electric drive motor
			 vehicles
					(a)Increase in
			 dollar limitationParagraph
			 (2) of section 30D(b) of the Internal Revenue Code of 1986 is amended by
			 striking $2,500 and inserting $5,000.
					(b)Increase in
			 limitation on number of vehicles eligible for creditParagraph
			 (2) of section 30D(e) of such Code is amended by striking
			 200,000 and inserting 400,000.
					(c)Effective
			 dateThe amendment made by this section shall apply to vehicles
			 acquired after the date of the enactment of this Act.
					112.Extension of
			 new qualified alternative fuel motor vehicle credit for heavy natural gas
			 vehicles
					(a)In
			 generalParagraph (4) of
			 section 30B(k) of the Internal Revenue Code of 1986 is amended by inserting
			 (December 31, 2016, in the case of a vehicle powered by compressed or
			 liquefied natural gas and weighing more than 8,500 pounds) before the
			 period at the end.
					(b)Effective
			 dateThe amendment made by this section shall apply to vehicles
			 purchased after the date of the enactment of this Act.
					113.Modification of
			 credit for alternative fuel vehicle refueling property for vehicles powered by
			 electricity, natural gas, or hydrogen
					(a)Special Rules
			 for Property Placed in Service Before January 1, 2017Subsection
			 (e) of section 30C of the Internal Revenue Code of 1986 is amended by adding at
			 the end the following new paragraph:
						
							(7)Property for
				recharging vehicles powered by electricity, natural gas, or
				hydrogenIn the case of property placed in service after December
				31, 2011, and before January 1, 2017, which relates to electricity, natural
				gas, or hydrogen—
								(A)subsection (a)
				shall be applied by substituting 50 percent for 30
				percent,
								(B)subsection (b)(1)
				shall be applied by substituting $50,000 for
				$30,000, and
								(C)subsection (b)(2)
				shall be applied by substituting $2,000 for
				$1,000.
								.
					(b)Installation
			 CostsSubsection (e) of section 30C of such Code, as amended by
			 subsection (a), is amended by adding at the end the following:
						
							(8)Installation
				costsThe cost of any qualified alternative fuel vehicle
				refueling property which relates to electricity, natural gas, or hydrogen shall
				include the cost of the original installation of such
				property.
							.
					(c)Termination of
			 CreditParagraph (1) of section 30C(g) of such Code is amended to
			 read as follows:
						
							(1)in the case of
				property relating to electricity, natural gas, or hydrogen, after December 31,
				2017,
				and
							.
					(d)Effective
			 DateThe amendments made by this section shall apply to property
			 placed in service after December 31, 2011.
					114.Electric,
			 natural gas, and hydrogen vehicle refueling property tax credit bonds
					(a)In
			 GeneralParagraph (1) of section 54A(d) of the Internal Revenue
			 Code of 1986 is amended by striking or at the end of
			 subparagraph (D), by inserting or at the end of subparagraph
			 (E), and by inserting after subparagraph (E) the following new
			 subparagraph:
						
							(F)a qualified
				electric, natural gas, and hydrogen vehicle refueling property
				bond,
							.
					(b)Qualified
			 PurposeSubparagraph (C) of section 54A(d)(2) of the Internal
			 Revenue Code of 1986 is amended—
						(1)by striking
			 and at the end of clause (iv),
						(2)by striking the
			 period at the end of clause (v) and inserting , and, and
						(3)by adding at the
			 end the following new clause:
							
								(vi)in the case of a
				qualified electric, natural gas, and hydrogen vehicle refueling property bond,
				a purpose specified in section
				54G(a)(1).
								.
						(c)Bonds
			 AllowedSubpart I of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 section:
						
							54G.Qualified
				electric, natural gas, and hydrogen vehicle refueling property bonds
								(a)Qualified
				Electric, Natural Gas, and Hydrogen Vehicle Refueling Property
				BondFor purposes of this subpart, the term qualified
				electric, natural gas, and hydrogen vehicle refueling property bond
				means any bond issued as part of an issue if—
									(1)100 percent of the
				available project proceeds of such issue are to be used for capital
				expenditures incurred by a qualified issuer for 1 or more qualified electric,
				natural gas, and hydrogen vehicle refueling properties,
									(2)the bond is issued
				by a qualified issuer, and
									(3)the issuer
				designates such bond for purposes of this section.
									(b)Reduced Credit
				AmountNotwithstanding paragraph (2) of section 54A(b), the
				annual credit determined with respect to any qualified electric, natural gas,
				and hydrogen vehicle refueling property bond is 70 percent of the amount which
				would (but for this subsection) otherwise be determined under such paragraph
				with respect to such bond.
								(c)Limitation on
				Amount of Bonds DesignatedThe maximum aggregate face amount of
				bonds which may be designated under subsection (a) by any issuer shall not
				exceed the limitation amount allocated to such issuer under subsection
				(e).
								(d)National
				Limitation on Amount of Bonds DesignatedThere is a national
				qualified electric, natural gas, and hydrogen vehicle refueling property bond
				limitation of $750,000,000.
								(e)AllocationsThe
				Secretary shall make allocations of the amount of the national qualified
				electric, natural gas, and hydrogen vehicle refueling property bond limitation
				described in subsection (d) among purposes described in subsection (a)(1) in
				such manner as the Secretary determines appropriate.
								(f)DefinitionsFor
				purposes of this section—
									(1)Qualified
				electric, natural gas, and hydrogen vehicle refueling
				propertyThe term qualified electric, natural gas, and
				hydrogen vehicle refueling property means any qualified alternative fuel
				vehicle refueling property (within the meaning of section 30C) which relates to
				electricity, natural gas, or hydrogen.
									(2)Qualified
				issuer
										(A)In
				generalThe term qualified issuer means a public
				power provider, a cooperative electric company, or a governmental body.
										(B)Governmental
				bodyThe term governmental body means any State or
				Indian tribal government, or any political subdivision thereof.
										(C)Public power
				providerThe term public power provider means a
				State utility that has a service obligation to end-users or to a distribution
				utility (within the meaning of section 217 of the Federal Power Act, as in
				effect on the date of the enactment of this section).
										(D)Cooperative
				electric companyThe term cooperative electric
				company means a mutual or cooperative electric company described in
				section 501(c)(12) or an organization described in section
				1381(a)(2)(C).
										.
					(d)Clerical
			 AmendmentThe table of sections for subpart I of part IV of
			 subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by
			 adding at the end the following new item:
						
							
								Sec. 54G. Qualified electric, natural gas,
				and hydrogen vehicle refueling property
				bonds.
							
							.
					(e)Effective
			 DateThe amendments made by this section shall apply to
			 obligations issued after the date of the enactment of this Act.
					IIRepeal of fossil
			 fuel subsidies for big oil companies
			201.Prohibition on using
			 last-in, first-out accounting for major integrated oil companies
				(a)In
			 generalSection 472 of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 subsection:
					
						(h)Major integrated
				oil companiesNotwithstanding
				any other provision of this section, a major integrated oil company (as defined
				in section 167(h)(5)(B)) may not use the method provided in subsection (b) in
				inventorying of any
				goods.
						.
				(b)Effective date
			 and special rule
					(1)In
			 generalThe amendment made by subsection (a) shall apply to
			 taxable years beginning after the date of the enactment of this Act.
					(2)Change in method
			 of accountingIn the case of
			 any taxpayer required by the amendment made by this section to change its
			 method of accounting for its first taxable year beginning after the date of the
			 enactment of this Act—
						(A)such change shall
			 be treated as initiated by the taxpayer,
						(B)such change shall
			 be treated as made with the consent of the Secretary of the Treasury,
			 and
						(C)the net amount of
			 the adjustments required to be taken into account by the taxpayer under section
			 481 of the Internal Revenue Code of 1986 shall be taken into account ratably
			 over a period (not greater than 8 taxable years) beginning with such first
			 taxable year.
						202.Modifications
			 of foreign tax credit rules applicable to major integrated oil companies which
			 are dual capacity taxpayers
				(a)In
			 generalSection 901 of the
			 Internal Revenue Code of 1986 is amended by redesignating subsection (n) as
			 subsection (o) and by inserting after subsection (m) the following new
			 subsection:
					
						(n)Special rules
				relating to major integrated oil companies which are dual capacity
				taxpayers
							(1)General
				ruleNotwithstanding any
				other provision of this chapter, any amount paid or accrued by a dual capacity
				taxpayer which is a major integrated oil company (as defined in section
				167(h)(5)(B)) to a foreign country or possession of the United States for any
				period shall not be considered a tax—
								(A)if, for such period, the foreign country or
				possession does not impose a generally applicable income tax, or
								(B)to the extent such amount exceeds the
				amount (determined in accordance with regulations) which—
									(i)is paid by such dual capacity taxpayer
				pursuant to the generally applicable income tax imposed by the country or
				possession, or
									(ii)would be paid if the generally applicable
				income tax imposed by the country or possession were applicable to such dual
				capacity taxpayer.
									Nothing in this paragraph shall be
				construed to imply the proper treatment of any such amount not in excess of the
				amount determined under subparagraph (B).(2)Dual capacity
				taxpayerFor purposes of this
				subsection, the term dual capacity taxpayer means, with respect to
				any foreign country or possession of the United States, a person who—
								(A)is subject to a levy of such country or
				possession, and
								(B)receives (or will receive) directly or
				indirectly a specific economic benefit (as determined in accordance with
				regulations) from such country or possession.
								(3)Generally
				applicable income taxFor
				purposes of this subsection—
								(A)In
				generalThe term
				generally applicable income tax means an income tax (or a series
				of income taxes) which is generally imposed under the laws of a foreign country
				or possession on income derived from the conduct of a trade or business within
				such country or possession.
								(B)ExceptionsSuch term shall not include a tax unless it
				has substantial application, by its terms and in practice, to—
									(i)persons who are not dual capacity
				taxpayers, and
									(ii)persons who are citizens or residents of
				the foreign country or
				possession.
									.
				(b)Effective
			 Date
					(1)In
			 generalThe amendments made
			 by this section shall apply to taxes paid or accrued in taxable years beginning
			 after the date of the enactment of this Act.
					(2)Contrary treaty
			 obligations upheldThe
			 amendments made by this section shall not apply to the extent contrary to any
			 treaty obligation of the United States.
					203.Limitation on
			 section 199 deduction attributable to oil, natural gas, or primary products
			 thereof
				(a)Denial of
			 deductionParagraph (4) of section 199(c) of the Internal Revenue
			 Code of 1986 is amended by adding at the end the following new
			 subparagraph:
					
						(E)Special rule for
				certain oil and gas incomeIn the case of any taxpayer who is a
				major integrated oil company (as defined in section 167(h)(5)(B)) for the
				taxable year, the term domestic production gross receipts shall
				not include gross receipts from the production, transportation, or distribution
				of oil, natural gas, or any primary product (within the meaning of subsection
				(d)(9))
				thereof.
						.
				(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2011.
				204.Limitation on
			 deduction for intangible drilling and development costs
				(a)In
			 generalSection 263(c) of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 sentence: This subsection shall not apply to amounts paid or incurred by
			 a taxpayer in any taxable year in which such taxpayer is a major integrated oil
			 company (as defined in section 167(h)(5)(B))..
				(b)Effective
			 dateThe amendment made by
			 this section shall apply to amounts paid or incurred in taxable years beginning
			 after December 31, 2011.
				205.Limitation on percentage depletion
			 allowance for oil and gas wells
				(a)In generalSection 613A of the Internal Revenue Code
			 of 1986 is amended by adding at the end the following new subsection:
					
						(f)Application with respect to major
				integrated oil companiesIn
				the case of any taxable year in which the taxpayer is a major integrated oil
				company (as defined in section 167(h)(5)(B)), the allowance for percentage
				depletion shall be
				zero.
						.
				(b)Effective
			 dateThe amendment made by
			 this section shall apply to taxable years beginning after December 31,
			 2011.
				206.Limitation on
			 deduction for tertiary injectants
				(a)In
			 generalSection 193 of the Internal Revenue Code of 1986 is
			 amended by adding at the end the following new subsection:
					
						(d)Application with
				respect to major integrated oil companiesThis section shall not apply to amounts
				paid or incurred by a taxpayer in any taxable year in which such taxpayer is a
				major integrated oil company (as defined in section
				167(h)(5)(B)).
						.
				(b)Effective
			 dateThe amendment made by
			 this section shall apply to amounts paid or incurred in taxable years beginning
			 after December 31, 2011.
				
